DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on 12/9/2021 has been considered. Claims 2 and 5 have been canceled. Claims 1, 3-4 and 8 are currently amended. Claims 1, 3-4 and 6-8 are pending and are the subject of the present Official action.

Reason for Allowance
The following is an examiner’s statement for reasons for allowance: 
Applicant has amended claim 1 to include claim limitations from canceled claims 2 and 5. Namely, applicant has limited the target sequence to consist of SEQ ID NO: 1 and the CRISPR gRNA to consist of SEQ ID NO: 6 for the preparation of ddx27 gene deletion zebrafish mutants. Bennett, Yu and Sanger alone or in combination do not disclose or teach designing a gRNA that targets the sequence of SEQ ID NO: 1 on the sixth exon of a ddx27 gene using the CRISPR gRNA consisting of SEQ ID NO: 6. It is considered nonobvious that one of ordinary skill would arrive at the specific target region and gRNA as claimed given the unpredictability of generating genetically stable mutants with the specific ddx27 gene deletion as claimed. Applicant has argued that undue experimentation would be required to generate the claimed gRNA consisting of SEQ ID NO: 6 from the methodologies of Xi. Applicant has pointed to Figs 4A-C, 5A-F and 6-8 from the instant specification to support claims of generating genetically stable mutants with the specific ddx27 gene deletion as claimed.
Accordingly, claims 1, 3-4 and 6-8 are found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly be labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633